Title: From John Adams to Charles Lee, 20 June 1797
From: Adams, John
To: Lee, Charles



Dear Sir
Philadelphia June 20th 1797

I request you take into your immediate consideration, the inclosed original Letter signedand to consult with the Attorney of the District, and such other Learned Counsel, as you shall judge proper in confidence and report to me your opinion with theirs upon these questions
1st Whether the Letter is in any and in what parts criminal—
2d. If criminal at all, under what Species of Crime it is to be Classed—
3. What course ought to be pursued, and before what tribunal, in order to put a Stop to the progress of such crimes, and bring the Criminal or Criminals and their Accomplices to condign punishment
Your affectionate humble servt:

John Adams